NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                              Submitted May 3, 2007*
                               Decided May 3, 2007

                                      Before

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

No. 06-2318

JOSEPH A. TAYLOR,                            Appeal from the United States District
    Petitioner-Appellant,                    Court for the Southern District of
                                             Indiana, Terre Haute Division
      v.
                                             No. 05 C 125
STANLEY KNIGHT,
    Respondent-Appellee.                     Richard L. Young,
                                             Judge.

                                    ORDER

       Joseph Taylor was incarcerated at the Pendleton Correctional Facility in
Indiana when he filed for a writ of habeas corpus, see 28 U.S.C. § 2254, claiming
that prison officials improperly disciplined him for refusing to accept a housing
reassignment. Taylor requested that counsel be appointed to represent him, but the
district court, in a written order, denied that request. The court eventually denied
the petition because Taylor’s disciplinary conviction was supported by evidence and


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-2318                                                                        Page 2

he was afforded sufficient process. Taylor appeals that judgment but challenges
only the denial of his request for appointed counsel. We affirm.

       Taylor argues that the district court erred by denying his request for
appointed counsel “without giving reasons on the record or by written statement.”
A litigant is not entitled to appointed counsel in a federal postconviction proceeding,
Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Powell v. Davis, 415 F.3d 722, 727
(7th Cir. 2005), though a district court may appoint counsel if “the interests of
justice so require,” 18 U.S.C. § 3006A(a)(2)(B). We review for abuse of discretion a
district court’s refusal to appoint counsel for an indigent petitioner in a habeas
corpus case. Winsett v. Washington, 130 F.3d 269, 281 (7th Cir. 1997). Accordingly,
we will reverse only if, given the difficulty of the case and the petitioner’s ability, he
could not obtain justice without a lawyer and he would have had a reasonable
chance of success if he had been represented by counsel. Id.

        Here, Taylor does not challenge the district court’s ultimate determination
that appointed counsel was not merited; he simply argues that the district court
failed to explain itself. But the record shows otherwise. In its written order
denying the motion for appointment of counsel, the court explicitly found that
Taylor’s claims were not particularly complex and that Taylor had litigated many
similar claims before. The court added that Taylor appeared to be informed about
the facts and proceedings, was able to express himself in an understandable
fashion, and showed no particular impediment to his trying the case himself.
Moreover, the record demonstrates that Taylor’s underlying claims lacked merit, a
conclusion reached by the district court and not even challenged on appeal. Thus,
appointed counsel would not have made a difference in the outcome. The district
court acted well within its discretion in denying Taylor’s request for appointed
counsel.

                                                                           AFFIRMED.